Citation Nr: 0317181
Decision Date: 07/23/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-04 818	)	DATE JUL 23, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the veterans right medial malleolus fracture residuals, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


 REMAND

The veteran had active service from October 1962 to February 1964.  In its June 2001 Remand instructions, the Board requested that the veteran be afforded a Department of Veterans Affairs (VA) examination for compensation purposes to determine the nature and severity of his service-connected right medial malleolus fracture residuals.  The examiner or examiners were specifically directed to conduct range of motion studies expressed in degrees and in relation to normal motion of the right ankle.  The report of the resulting December 2001 VA examination for compensation purposes does not advance any findings as to the veterans right ankle ranges of motion.  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an August 1997 written statement, the veteran indicated that he had been awarded Social Security Administration (SSA) disability benefits based, in part, upon his right ankle disability.  Documentation of the veterans SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the veterans benefits is not of record.  The Court has clarified that the VAs duty to assist the veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  Accordingly, this case is again REMANDED for the following action: 

1.  The RO should contact the SSA and request that it provide both documentation of the veteran's current disability benefits, if any, and copies of all records developed in association with the award of such benefits for incorporation into the record.  

2.  The RO should then schedule the veteran for an additional VA examination for compensation purposes which is sufficiently broad to accurately determine the current nature and severity of his right medial malleolus fracture residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should specify the ranges of motion in degrees in relation to normal motion of the right lower extremity and identify the limitation of activity imposed by his right medial malleolus fracture residuals and any associated pain with a full description of the effect of the disabilities upon his ordinary and vocational activities.  The examiner or examiners should fully describe any weakened movement, excess fatigability and incoordination present.  Determinations on whether the veteran exhibits pain with use of the right ankle and foot should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  Send the claims folder to the examiner or examiners for review.

3.  The RO should then readjudicate the veterans entitlement to an increased evaluation for his right medial malleolus fracture residuals.  If the benefit sought on appeal remains denied, the veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of last SSOC.  The veteran should be given the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veterans appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  _________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).  
